EXHIBIT 10.3

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE UNIFIRST CORPORATION AMENDED 1996 STOCK INCENTIVE PLAN

Name of Grantee:

Ronald D. Croatti

No. of Shares:

50,000

Grant Date:

April 5, 2010

Pursuant to the UniFirst Corporation Amended 1996 Stock Incentive Plan, as
amended (the “Plan”), UniFirst Corporation (the “Company”) hereby grants a
Restricted Stock Award (an “Award”) to the Grantee named above with respect to
the number of shares of Common Stock, par value $0.10 per share, of the Company
(the “Stock”) set forth above (the “Shares”). Upon acceptance of this Award, the
Grantee shall receive the number of Shares of Stock specified above, subject to
the restrictions and conditions set forth herein. The Company acknowledges the
receipt from the Grantee of consideration with respect to the par value of the
Stock in the form of past or future services rendered to the Company by the
Grantee or such other form of consideration as is acceptable to the Compensation
Committee of the Board of Directors of the Company (the “Administrator”).

1.                  Acceptance of Award. The Grantee shall have no rights with
respect to this Award unless he or she shall have accepted this Award by
(i) signing and delivering to the Company a copy of this Award Agreement, and
(ii) delivering to the Company a stock power endorsed in blank. Upon acceptance
of this Award by the Grantee, the Shares of Restricted Stock so accepted shall
be issued and represented by a stock certificate, and the Grantee’s name shall
be entered as the stockholder of record on the books of the Company. Thereupon,
the Grantee shall have all the rights of a stockholder with respect to such
Shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Section 2 below.

 

2.

Restrictions and Conditions.

(a)       Any stock certificate for the Shares of Restricted Stock granted
hereby shall bear an appropriate legend, as determined by the Administrator in
its sole discretion, to the effect that such Shares are subject to restrictions
as set forth herein.

(b)       Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting, except as set forth in Sections 2(c), (d) and (e) below.

(c)       The Grantee may at any time from and after the Grant Date transfer
(each, a “Transfer”) all or a portion of such Shares of Restricted Stock (the
“Transferred Restricted Shares”) to any holder of shares of Class B Common Stock
of the Company in exchange for an identical number of shares of Class B Common
Stock of the Company (the “Transferred Class B Shares”). From and after the date
of any Transfer, (i) all restrictions and conditions on the Transferred
Restricted Shares set forth herein and in the Plan shall immediately and
automatically lapse such that the Transferred Restricted Shares shall no longer
be Restricted Stock and (ii) such restrictions shall immediately and
automatically attach to the Transferred Class B Shares to the same extent as
such restrictions attached to the Transferred Restricted Shares immediately
prior to their Transfer.

(d)       In addition, the Grantee may at any time from and after a Transfer,
transfer all or any portion of the Transferred Class B Shares to any party in
exchange for an identical number of shares of Common Stock (“Common Shares”) of
the Company (each, a “Subsequent Transfer”). From and after the date of any
Subsequent Transfer, (i) all restrictions and conditions that attached to the
Transferred Class B Shares shall immediately and automatically lapse such that
the Transferred Class B Shares shall no longer be Restricted Stock and (ii) such
restrictions shall immediately and automatically attach to the Common Shares to
the same extent as such restrictions attached to the Transferred Class B Shares
immediately prior to their Subsequent Transfer.

(e)       There shall be no limitations or restrictions on (i) the aggregate
number of Transfers or Subsequent Transfers or (ii) the number of times that the
same shares may be Transferred or Subsequently Transferred, pursuant to Sections
2(c) and (d) above.

 

3.

Vesting of Restricted Stock.

(a)       The restrictions and conditions in Section 2 of this Agreement shall
lapse on the Vesting Date or Dates specified in the following schedule so long
as the Grantee remains an employee of the Company or a Subsidiary on such Dates.
The restrictions and conditions in Section 2 shall lapse only with respect to
the number of Shares of Restricted Stock specified as vested on such date.

Number of
Shares Vested

Vesting Date

8,333

April 5, 2011

8,333

April 5, 2012

8,333

April 5, 2013

8,333

April 5, 2014

8,333

April 5, 2015

8,335

April 5, 2016

 

Subsequent to such Vesting Date or Dates, the Shares on which all restrictions
and conditions have lapsed shall no longer be deemed Restricted Stock. The
Administrator may at any time accelerate the vesting schedule specified in this
Section 3.

(b)       If the Grantee’s employment with the Company and its Subsidiaries is
terminated without Cause or by reason of death or Disability prior to vesting of
Shares of Restricted Stock granted herein, all Shares of Restricted Stock shall
immediately and automatically vest in full and no longer be deemed Restricted
Stock.

 

   4.

   Dividends. Dividends on Shares of Restricted Stock shall be paid currently to
the Grantee.

5.                  Incorporation of Plan. Notwithstanding anything herein to
the contrary, this Agreement shall be subject to and governed by all the terms
and conditions of the Plan; provided that in the event of any inconsistencies
between the provisions of this Award and the provisions of the Plan, the
provisions of this Award shall control. Capitalized terms in this Agreement
shall have the meaning specified in the Plan, unless a different meaning is
specified herein; provided, that the capitalized terms set forth in Section 3(b)
hereof which are not otherwise defined herein shall have the respective meanings
set forth in the Employment Agreement referred to in Section 8 hereof.

6.                  Tax Withholding. The Grantee shall, not later than the date
as of which the receipt of this Award becomes a taxable event for U.S. federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any U.S. federal, state, and local taxes required
by law to be withheld on account of such taxable event. The Grantee may elect to
have the required minimum tax withholding satisfied, in whole or in part, by
authorizing the Company to withhold from the Shares a number of shares of Stock
with an aggregate Fair Market Value that would satisfy the withholding amount
due.

7.                  Election Under Section 83(b). The Grantee and the Company
hereby agree that the Grantee may not file with the Internal Revenue Service an
election under Section 83(b) of the Internal Revenue Code.

8.                  No Obligation to Continue Employment. Neither the Company
nor any Subsidiary is obligated by or as a result of the Plan or this Agreement
to continue the Grantee in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time, subject to the terms of
that certain Employment Agreement, dated as of April 5, 2010, as amended from
time to time, between the Company and the Grantee.

9.                  Notices. Notices hereunder shall be mailed or delivered to
the Company at its principal place of business and shall be mailed or delivered
to the Grantee at the address on file with the Company or, in either case, at
such other address as one party may subsequently furnish to the other party in
writing.

UNIFIRST CORPORATION

 

By:

/s/ Donald J. Evans

 

Name: Donald J. Evans

 

Title: Lead Director

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:

April 5, 2010

/s/ Ronald D. Croatti

Grantee’s Signature

 

Grantee’s name and address:

Ronald D. Croatti

c/o UniFirst Corporation

68 Jonspin Road

Wilmington, MA 01887